DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
At present, the prior art to Takashima et al. (U.S. Patent 10,028,449 B2) in view of Schadt et al. (U.S. Publication 2014/0339440 A1) remains commensurate to the scope of the claims as stated by the Applicant and as broadly interpreted by the Examiner [MPEP 2111], which is elucidated and expounded upon below.
In response to Applicant’s argument concerning the limitation, “the central portion is about (60) degrees wide in at least one plane and about forty (40) degrees wide in an opposing plane”, it should be noted that the central portion, peripheral portion, and planes are relative and arbitrary.  In this case, Schadt remains commensurate in obviously teaching a central portion being about sixty (60) degrees wide in at least one plane and about forty (40) degrees wide in an opposing plane [note drawing below].
In response to Applicant’s argument regarding Schadt’s paragraph 77, it is noted that Schadt teaches “considerably more homogeneous” but that does not preclude non-uniformity.  It is clear in Figures 2B, 3B, and 4B of Schadt that the light distributions are non-uniform.
All arguments hinge on the above and have been considered by the Examiner.

    PNG
    media_image1.png
    397
    566
    media_image1.png
    Greyscale







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (U.S. Patent 10,028,449 B2) in view of Schadt et al. (U.S. Publication 2014/0339440 A1).
With regard to Claims 1 and 5, Takashima discloses an optical system for facilitating plant growth [Figures 1-14], including:
One or more light sources [e.g., (14w, 14r)] operable to produce a light density distribution having a central portion and a peripheral portion [note Figure 3];
Wherein a central portion [e.g., portion adjacent (14b)] has a lower light density than the peripheral portion [e.g., peripheral portion surrounding the portion adjacent (14b)], thereby producing a substantially non-uniform light density distribution [note Figure 3].
Takashima does not specifically the one or more light sources are coupled with a lens, the lens operable to produce the light density distribution (re: Claim 5), or wherein the central portion is about sixty (60) degrees wide in at least one plane and about forty (40) degrees wide in an opposing plane (re: Claim 1).
Schadt discloses an optical system [Figures 1-7] including one or more light sources (120) that are coupled with a lens (124) to produce a desired light density distribution.  Schadt also teaches the lens (124) being directional and having various forms to affect directionality [note Paragraph 77].
Though Schadt does not explicitly teach the central portion being about sixty (60) degrees wide in at least one plane and about forty (40) degrees wide in an opposing plane, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the optical system of Takashima to have incorporated the lens of Schadt, whereby said directionality may be established by a varying form of the lens, as taught in principle by Schadt, in order to have the central portion being about sixty (60) degrees wide in at least one plane and about forty (40) degrees wide in an opposing plane [note drawing below].  Such a modification is considered obvious with respect to optics altering light/illumination direction/patterns as desired.

    PNG
    media_image1.png
    397
    566
    media_image1.png
    Greyscale

With regards to Claim 2, Takashima discloses the one or more light sources being a plurality of light sources [e.g., (14w, 14r)].
With regards to Claim 3, Takashima discloses the plurality of light sources including one or more central light sources [e.g., (14w, 14r) in close proximity to (14b)] and one or more peripheral light sources [e.g., majority of (14w, 14r) that are surrounding those in close proximity to (14b)].
With regards to Claim 4, Takashima discloses the one or more central light sources [e.g., (14w, 14r) in close proximity to (14b)] having a reduced power output relative to the one or more peripheral light sources [e.g., majority of (14w, 14r) that are surrounding those in close proximity to (14b)], thereby produce the substantially non-uniform light density distribution [note Figure 3].
With regards to Claim 6, Takashima discloses the one or more light sources being a light emitting diode (LED) array [note Figure 3].
With regards to Claim 8, Takashima discloses the central portion being symmetrical in a transverse direction and a lateral direction [note Figure 3].
With regards to Claim 9, Takashima discloses the light density distribution being symmetrical in the peripheral portion [note Figure 3, assuming the one or more light sources of the peripheral portion are symmetric].
With regards to Claim 10, Takashima discloses the light density distribution being non-symmetrical in the peripheral portion [note Figure 3, assuming the one or more light sources of the peripheral portion are non-symmetric].
Claims 11-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (U.S. Patent 10,028,449 B2) in view of Schadt et al. (U.S. Publication 2014/0339440 A1).
With regard to Claims 11 and 16, Takashima discloses a light system [Figures 1-14] including:
One or more optical systems [e.g., (6)] operable to be arranged around at least one plant [note Figures 1-2], each optical system including:
One or more light sources [e.g., (14w, 14r)] operable to produce a light density distribution having a central portion and a peripheral portion [note Figure 3];
Wherein a central portion [e.g., portion adjacent (14b)] has a lower light density than the peripheral portion [e.g., peripheral portion surrounding the portion adjacent (14b)], thereby producing a substantially non-uniform light density distribution [note Figure 3].
Takashima does not specifically the one or more light sources are coupled with a lens, the lens operable to produce the light density distribution (re: Claim 11), or wherein the central portion is about sixty (60) degrees wide in at least one plane and about forty (40) degrees wide in an opposing plane (re: Claim 11).
Schadt discloses an optical system [Figures 1-7] including one or more light sources (120) that are coupled with a lens (124) to produce a desired light density distribution.  Schadt also teaches the lens (124) being directional and having various forms to affect directionality [note Paragraph 77].
Though Schadt does not explicitly teach the central portion being about sixty (60) degrees wide in at least one plane and about forty (40) degrees wide in an opposing plane, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the optical system of Takashima to have incorporated the lens of Schadt, whereby said directionality may be established by a varying form of the lens, as taught in principle by Schadt, in order to have the central portion being about sixty (60) degrees wide in at least one plane and about forty (40) degrees wide in an opposing plane [note drawing below].  Such a modification is considered obvious with respect to optics altering light/illumination direction/patterns as desired.

    PNG
    media_image1.png
    397
    566
    media_image1.png
    Greyscale

With regards to Claim 12, Takashima discloses the peripheral portion of adjacent optical systems overlap [note Figures 1-2, whereby it is clear that light leakage would overlap from adjacent optical systems (6)].
With regards to Claim 13, Takashima discloses the one or more light sources being a plurality of light sources [e.g., (14w, 14r)].
With regards to Claim 14, Takashima discloses the plurality of light sources including one or more central light sources [e.g., (14w, 14r) in close proximity to (14b)] and one or more peripheral light sources [e.g., majority of (14w, 14r) that are surrounding those in close proximity to (14b)].
With regards to Claim 15, Takashima discloses the one or more central light sources [e.g., (14w, 14r) in close proximity to (14b)] having a reduced power output relative to the one or more peripheral light sources [e.g., majority of (14w, 14r) that are surrounding those in close proximity to (14b)], thereby produce the substantially non-uniform light density distribution [note Figure 3].
With regards to Claim 19, Takashima discloses the central portion being symmetrical in a transverse direction and a lateral direction [note Figure 3].
With regards to Claim 20, Takashima discloses the light density distribution being symmetrical in the peripheral portion [note Figure 3, assuming the one or more light sources of the peripheral portion are symmetric].
With regards to Claim 21, Takashima discloses the light density distribution being non-symmetrical in the peripheral portion [note Figure 3, assuming the one or more light sources of the peripheral portion are non-symmetric].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, July 26, 2022

/Jason M Han/Primary Examiner, Art Unit 2875